Strawbridge, J.,

delivered the opinion of the court.
This appeal is taken from a judgment of the Probate Court of the parish of Carroll, overruling a plea to its jurisdiction.
*157It has been settled by the decisions of this court, that an appeal from such a judgment is not admissible, as it produces no such injury as may not be remedied on an appeal from the final judgment.
The best service, therefore, we can render the defendant is, to dismiss the present appeal in time to permit her to appeal from the final judgment, which it appears by the record has been already rendered, which is accordingly ordered at her cost. . •